[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            MARCH 28, 2007
                              No. 06-15054                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00488-CR-T-24-TGW

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

PHOUNG MINH CHAU,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (March 28, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     John T. Kingston, Esq., appointed counsel for Phoung Minh Chau, has filed
a motion to withdraw on appeal supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals counsels’ assessment of the relative

merit of the appeal is correct. Independent examination of the entire record reveals

no arguable issues of merit, therefore, counsel’s motion to withdraw is

GRANTED, and Chau’s conviction and sentence are AFFIRMED.




                                          2